Exhibit No. 10.39



February 28, 2005






Mr. Jay Zager
Senior Vice President and Chief Financial Officer
Gerber Scientific, Inc.
83 Gerber Road West
South Windsor, Connecticut 06074

Dear Jay:




    Gerber Scientific, Inc. (the "Company") considers it essential to the best
interests of its stockholders to foster the continuous employment of key
management personnel. In this connection, should the Company face a possible
Change in Control (as defined in Section 2 of this Agreement), such as the
acquisition of a substantial share of the equity or voting securities of the
Company, the Board of Directors of the Company (the "Board") has determined that
it is imperative that it and the Company be able to rely upon your continued
services without concern that you might be distracted by the personal
uncertainties and risks that the possibility of a Change in Control might
entail.

    Accordingly, the Board has determined that appropriate steps should be taken
to reinforce and encourage the continued attention and dedication of members of
the Company's management to their assigned duties without distraction in the
face of potentially disturbing circumstances that could arise out of a
possibility for a Change in Control of the Company.



    In order to induce you to remain in the employ of the Company and its
subsidiaries and in consideration of your agreement set forth in Section 2(B)
hereof, the Company agrees that you shall receive the severance benefits set
forth in this letter agreement ("Agreement") in the event your employment with
the Company and its subsidiaries is terminated subsequent to a Change in Control
under the circumstances described below.

1.  Term of Agreement

    This Agreement shall commence on the date hereof and shall continue in
effect through April 30, 2005, provided, however, the term of this Agreement
shall automatically be extended for one additional year commencing on May 1,
2005 and on each May 1 thereafter, unless, not later than April 30 of the
preceding year, the Company shall have given notice that it does not wish to
extend this Agreement; provided further that, notwithstanding any such notice by
the Company not to extend, if a Change in Control shall have occurred during the
original or any extended term of this Agreement, this Agreement shall continue
in effect for a period of twenty-four (24) months beyond the expiration of the
term in effect immediately before such Change in Control; provided further that,
notwithstanding anything herein to the contrary, if at any time prior to a
Change in Control you, for whatever reason, cease to be Senior Vice President
and Chief Financial Officer of the Company, then this Agreement shall
automatically terminate and, at all times thereafter, shall be null and void and
of no further force and effect and you shall not be entitled to any benefits
whatsoever hereunder.

2.  Change in Control

    (A)  No benefits shall be payable hereunder unless there shall have been a
Change in Control of the Company, as set forth below. For purposes of this
Agreement a "Change in Control" of the Company shall mean the occurrence of any
one or more of the following events:

            (i)  the Company shall (1) merge or consolidate with or into another
corporation or entity or enter into a share exchange between the Company or
stockholders of the Company and another individual, corporation or other entity
and as a result of such merger, consolidation or share exchange less than fifty
percent (50%) of the outstanding voting securities of the surviving or resulting
corporation or entity shall then be owned in the aggregate by the former
stockholders of the Company; or (2) sell, lease, exchange or otherwise dispose
of more than two-thirds (2/3) of the Company's property and assets in one
transaction or a series of related transactions to one or more individuals,
corporations or other entities that are not subsidiaries of the Company,
assuming that if consummation of such transaction is subject, at the time of
such approval by stockholders, to the consent of any government or governmental
agency, such consent by the government or governmental agency is obtained
(either explicitly or implicitly by consummation of the transaction);

            (ii)  the stockholders of the Company adopt a plan of complete
liquidation of the Company;

            (iii)  any "person" (as such term is used in Sections 13(d) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the "Exchange
Act")) (other than the Employee, the Company, any of the Company's subsidiaries,
any employee benefit plan of the Company and/or one or more of its subsidiaries
or any person or entity organized, appointed or established pursuant to the
terms of any such employee benefit plan) becomes the beneficial owner (within
the meaning of Rule 13d-3 under the Exchange Act) of voting securities of the
Company representing thirty percent (30%) or more of the total number of votes
eligible to be cast at any election of directors of the Company; provided,
however, that no Change in Control shall be deemed to have occurred under this
subparagraph (iii) if such "person" becomes a holder of the Company's securities
in one or more transactions initiated or pursued by the Company unless after
such transaction(s) less than fifty percent (50%) of the outstanding voting
securities of the Company shall be owned in the aggregate by the former
stockholders of the Company; or

            (iv)  as a result of, or in connection with, any tender offer or
exchange offer, share exchange, merger, consolidation or other business
combination, sale, lease, exchange or other disposition of more than two-thirds
(2/3) of the Company's assets, a contested election, or any combination of the
foregoing transactions, the persons who are directors of the Company on the date
hereof (the "Incumbent Board") shall cease to constitute a majority of the Board
of Directors of the Company or any successor to the Company; provided that any
person becoming a director subsequent to the date hereof whose election or
nomination for election by the Company's stockholders was approved by a vote of
at least three-quarters (3/4) of the directors comprising the Incumbent Board
(either by a specific vote or by approval of a proxy statement of the Company in
which such person is named as a nominee for director without any objection to
such nomination) shall be, for purposes herein, considered as though such person
were a member of the Incumbent Board.

    (B)  In exchange for the benefits under this Agreement, you agree that,
subject to the terms and conditions herein, in the event of a potential Change
in Control of the Company occurring after the date hereof, you will not
voluntarily terminate your employment with the Company and its subsidiaries
until the earlier of (i) the date which is six months after the occurrence of
such potential Change in Control of the Company or (ii) the occurrence of a
Change in Control of the Company. If more than one potential Change in Control
occurs during the term of this Agreement, the provisions of the preceding
sentence shall be applicable to each potential Change in Control occurring prior
to an actual Change in Control. For the purposes of this Agreement, a "potential
Change in Control" of the Company shall be deemed to have occurred if: (i) the
Company enters into an agreement, the consummation of which would result in the
occurrence of a Change in Control; (ii) any person (including the Company)
publicly announces an intention to take or to consider taking actions which if
consummated would constitute a Change in Control; or (iii) the Board adopts a
resolution to the effect that, for purposes of this Agreement, a potential
Change in Control of the Company has occurred.

3.  Termination Following Change in Control. If any of the events described in
Section 2 hereof constituting a Change in Control shall have occurred, you shall
be entitled to the benefits provided in Section 4 hereof upon the subsequent
termination of your employment with the Company and its subsidiaries during the
term of this Agreement and within two (2) years of the Change in Control, unless
such termination is (x) a result of your death, Disability, or Retirement; (y)
by you for other than Good Reason (as defined in Section 3(A)); or (z) by the
Company or any of its subsidiaries for Cause (as defined in Section 3(C)). The
benefits provided in Section 4 shall be in lieu of any termination, separation,
severance or similar benefits under your employment agreement, if any, or under
the Company's termination, separation, severance or similar plans or policies,
if any (other than benefit plans of the Company which incidently provide for
benefits in the event of a change in control, as such term is defined in such
plans). If your employment is terminated as a result of your death, Disability
or Retirement, by you for other than Good Reason or by the Company or any of its
subsidiaries for Cause, then you shall not be entitled to any termination,
separation, severance or similar benefits under this Agreement, and you shall be
entitled to benefits under your employment agreement, if any, and/or under the
Company's termination, separation, severance or similar plans or policies, if
any, only in accordance with the terms of any such employment agreement, plans
and policies.

    (A)  Good Reason. You shall be entitled to terminate your employment for
Good Reason. For the purposes of this Agreement, "Good Reason" shall mean the
occurrence, without your express written consent, of any of the following
circumstances:

            (i)  a significant change in the nature or scope of your
authorities, duties or responsibilities from those applicable to you immediately
prior to the date on which a Change in Control occurs;

            (ii)  a reduction in your base annual salary from that provided to
you immediately prior to the date on which a Change in Control occurs;

            (iii)  a diminution in your eligibility to participate in
compensation plans and employee benefits and perquisites which provide
opportunities to receive overall compensation and benefits and perquisites from
the greater of:

                    (a) the opportunities provided by the Company (including its
subsidiaries) for executives with comparable duties; or

                    (b) the opportunities under any such plans and perquisites
under which you were participating immediately prior to the date on which a
Change in Control occurs;

            (iv)  a change in the location of your principal place of employment
by the Company (including its subsidiaries) by more than fifty (50) miles from
the location where you were principally employed immediately prior to the date
on which a Change in Control occurs;

            (v)  a significant increase in the frequency or duration of your
business travel; ora reasonable determination by the Board of Directors of the
Company that, as a result of a Change in Control and a change in circumstances
thereafter significantly affecting your position, you are unable to exercise the
authorities, powers, functions or duties attached to your position immediately
prior to the date on which a Change in Control occurs.

    (B)  Disability; Retirement.

            (i)  For purposes of this Agreement, "Disability" shall mean
permanent and total disability as such term is defined under Section 22(e)(3) of
the Internal Revenue Code of 1986, as amended (the "Code"). Any question as to
the existence of your Disability upon which you and the Company cannot agree
shall be determined by a qualified independent physician selected by you (or, if
you are unable to make such selection, such selection shall be made by any adult
member of your immediate family or your legal representative) and approved by
the Company, said approval not to be unreasonably withheld. The determination of
such physician shall be made in writing to the Company and to you and shall be
final and conclusive for all purposes of this Agreement.

            (ii)  For purposes of this Agreement, "Retirement" shall mean your
voluntary termination of employment with the Company at or after the age of 65
in accordance with the Company's retirement policies (excluding early
retirement) generally applicable to its salaried employees or in accordance with
any retirement arrangement established with your consent with respect to you.

    (C)  Cause. For purposes of this Agreement, "Cause" shall mean (a) the
willful and continued failure by you to substantially perform your duties with
the Company (other than any such failure from your incapacity due to physical or
mental illness or any such actual or anticipated failure after the issuance of a
Notice of Termination in the manner provided for in Section 3(D) by you for Good
Reason) after written demand for substantial performance is delivered to you by
the Board, which demand specifically identifies the manner in which the Board
believes that you have not substantially performed your duties, or (b) the
willful engaging by you in conduct which is demonstrably and materially
injurious to the Company, monetarily or otherwise. For purposes of this Section
3(C), no act, or failure to act, on your part shall be deemed "willful" unless
done, or omitted to be done, by you not in good faith and without reasonable
belief that your action or omission was in the best interest of the Company.
Notwithstanding the foregoing, you shall not be deemed to have been terminated
for Cause unless and until there shall have been delivered to you a copy of a
resolution duly adopted by the affirmative vote of not less than three-quarters
(3/4) of the entire membership of the Board at a meeting of the Board called and
held for such purpose (after reasonable notice to you and an opportunity for
you, together with your counsel, to be heard before the Board), finding that, in
the good faith opinion of the Board you were guilty of conduct set forth above
in this Section 3(C) and specifying the particulars thereof.

    (D)  Any termination of your employment by the Company or any of its
subsidiaries or by you shall be made by written notice of termination to the
other party. Such "Notice of Termination" shall mean a written document
specifying the provision in this Agreement being relied upon and setting forth a
summary of the facts and circumstances which provide the basis for termination
of your employment. The "Date of Termination" shall be the date upon which the
Notice of Termination is given.

4.  Compensation upon Termination Following a Change in Control

    (A)  If your employment shall be terminated for any reason otherwise than
(x) as a result of your death, Disability or Retirement; (y) by you for other
than Good Reason; or (z) by the Company or any of its subsidiaries for Cause,
within two (2) years following a Change in Control (as defined in Section 2),
then you shall be entitled to the benefits provided below:

            (i)  The Company or one of its subsidiaries shall pay you, not later
than the fifth business day following the Date of Termination ("Payment Date"),
the sum of your full base salary through the Date of Termination, as earned by
you but not yet paid to you, at the salary level in effect on (x) the Date of
Termination or (y) the day immediately preceding the date of the Change in
Control, whichever is higher ("full base salary"), and your pro rata share of
your annual incentive bonus payment in effect on the Date of Termination. The
Company or one of its subsidiaries shall also pay you all other amounts to which
you are entitled under any compensation plan of the Company applicable to you,
at the time such payments are due. For purposes of this Section 4 and the other
provisions of this Agreement, "your annual incentive bonus payment in effect on
the Date of Termination" shall mean the target amount of your annual incentive
bonus payment (under the Company's Annual Incentive Bonus Plan or any successor
plan) for the year in which the Notice of Termination is given. Your pro rata
share of your annual incentive bonus payment in effect on the Date of
Termination shall be that percentage of your annual incentive bonus payment in
effect on the Date of Termination that is equal to the number of days in the
fiscal year completed prior to the Date of Termination divided by 365.

            (ii)  On the Payment Date the Company shall also pay you a severance
payment equal to two and one-half (2 1/2) times the sum of (x) your full base
salary and (y) your annual incentive bonus payment in effect on the Date of
Termination.

            (iii)  The Company shall cause (x) all unvested stock options or
other stock grants held by you on the Date of Termination immediately to vest
and be fully exercisable as of the Date of Termination, (y) any restrictions on
all restricted stock held by you on the Date of Termination immediately to lapse
and all shares of such stock to fully vest as of the Date of Termination, and
(z) any accrued benefit or deferred arrangement of the Company that you
otherwise would become entitled to if you continued employment with the Company
immediately to vest as of the Date of Termination.

            (iv)  The Company shall maintain in full force for two and one-half
(2 1/2) year(s) following the Date of Termination (the "Benefit Period") all
life insurance, health (medical and dental), accidental death and dismemberment,
pension and disability plans and programs in which you are entitled to
participate immediately prior to the Date of Termination, or if your continued
participation is not possible under the general terms and provisions of such
plans and programs, the Company shall provide you with benefits equivalent to
those provided by such plans and programs, provided that the Company will not be
required to maintain these plans and programs, or the equivalent thereof, beyond
your reaching the age of 65 or upon your securing new full time employment which
makes such benefits available to you. Additional years of service equal to the
length of the Benefit Period will be credited to you for purposes of calculating
your benefits under the Company's Pension Plans at the rate of your full base
salary and annual incentive bonus payment in effect on the Date of Termination
(as defined in Section 4(A)(i) hereof).

            (v)  The Company shall make available to you, at the Company's
expense, outplacement counseling services. You may select the organization that
will provide you with such services, provided that the Company shall not be
required to pay more than $50,000 for any such services.

    (B)  There shall be no limit on the amount of payments due you under Section
4(A) unless (i) your net income from the payments made under Section 4(A) would
be maximized, in consideration of federal, state and local income and excise
taxes, from limiting the sum of payments (the "Total Lump Sum Payment") in
Section 4(A) to 2.99 times your prior five years' average income, or "base
amount" as defined in Section 280G of the Internal Revenue Code, as amended (the
"Code"), and (ii) the Total Lump Sum Payment due to you is more than 2.99 times
your base amount but not more than 3.5 times your base amount. In such case,
your Total Lump Sum Payment will be reduced to 2.99 times your base amount.

    (C)  In the event that any payment or benefit received or to be received by
you pursuant to the terms of this Agreement (the "Contract Payments") or in
connection with your termination of employment or contingent upon a Change in
Control of the Company pursuant to any plan or arrangement or other agreement
with the Company (or any affiliate) ("Other Payments" and, together with the
Contract Payments, the "Payments") would be subject to the excise tax (the
"Excise Tax") imposed by Section 4999 of the Code, as determined as provided
below, and has not been subject to the modified cap described in Section 4(B),
the Company shall pay to you, at the time specified in Section 4(C)(iii) below,
an additional amount (the "Gross-Up Payment") such that the net amount retained
by you, after deduction of the Excise Tax on Contract Payments and Other
Payments and any federal, state and local income tax and Excise Tax upon the
payment provided for by this Section 4(C), and any interest, penalties or
additions to tax payable by you with respect thereto, shall be equal to the
total present value of the Contract Payments and Other Payments at the time such
Payments are to be made.

            (i)  For purposes of determining whether any of the Payments will be
subject to the Excise Tax and the amounts of such Excise Tax

                    (a) the total amount of the Payments shall be treated as
"parachute payments" within the meaning of Section 280G(b)(2) of the Code, and
all "excess parachute payments" within the meaning of Section 280G(b)(1) of the
Code shall be treated as subject to the Excise Tax, except to the extent that,
in the opinion of independent tax counsel retained by the Company's independent
auditors and reasonably acceptable to you ("Tax Counsel"), a Payment (in whole
or in part) does not constitute a "parachute payment" within the meaning of
Section 280G(b)(2) of the Code, or such "excess parachute payments" (in whole or
in part) are not subject to the Excise Tax;

                    (b) the amount of the Payments that shall be treated as
subject to the Excise Tax shall be equal to the lesser of (A) the total amount
of the Payments or (B) the amount of "excess parachute payments" within the
meaning of Section 280G(b)(1) of the Code (after applying the previous clause);
and

                    (c) the value of any noncash benefits or any deferred
payment or benefit shall be determined by Tax Counsel in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code.

            (ii)  For purposes of determining the amount of the Gross-Up
Payment, you shall be deemed to pay federal income tax at the highest marginal
rates of federal income taxation applicable to individuals in the calendar year
in which the Gross-Up Payment is to be made and state and local income taxes at
the highest marginal rates of taxation applicable to individuals as are in
effect in the state and locality of your residence for tax purposes in the
calendar year in which the Gross-Up Payment is to be made, net of the maximum
reduction in federal income taxes that can be obtained from deduction of such
state and local taxes, taking into account any limitations applicable to
individuals subject to federal income tax at the highest marginal rates.

            (iii)  The Gross-Up Payments provided for in this Section 4(C)
hereof shall be made upon the earlier of (x) the payment to you of any Contract
Payment or Other Payment or (y) the imposition upon you or payment by you of any
Excise Tax.

            (iv)  If it is established pursuant to a final determination of a
court or an Internal Revenue Service proceeding or the opinion of Tax Counsel
that the Excise Tax is less than the amount taken into account under this
Section 4(C), you shall repay to the Company within five (5) business days of
your receipt of notice of such final determination or opinion the portion of the
Gross-Up Payment attributable to such reduction (plus the portion of the
Gross-Up Payment attributable to the Excise Tax and federal, state and local
income tax imposed on the Gross-Up Payment being repaid by you if such repayment
results in a reduction in Excise Tax or a federal, state and local income tax
deduction) plus any interest received by you on the amount of such repayment. If
it is established pursuant to a final determination of a court or an Internal
Revenue Service proceeding or the opinion of Tax Counsel that the Excise Tax
exceeds the amount taken into account hereunder (including by reason of any
payment the existence or amount of which cannot be determined at the time of the
Gross-Up Payment), the Company shall make an additional Gross-Up Payment in
respect of such excess within five (5) business days of the Company's receipt of
notice of such final determination or opinion.

    (D)  The Company shall also pay to you all legal fees and expenses, if any,
reasonably incurred by you in connection with seeking to obtain or enforce any
right or benefit provided by this Agreement.

    (E)  You shall not be required to mitigate the amount of any payment
provided for in this Section 4 by seeking other employment or otherwise, nor
shall the amount of any payment or benefit provided for in this Section 4 be
reduced by any compensation earned by you as the result of employment by another
employer or by retirement benefits received after the Date of Termination or
otherwise.

5.  Successors; Binding Agreement

    (A)  The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no succession had taken place. Failure of the
Company to obtain such assumption and agreement within thirty days following the
effectiveness of any such succession shall be a breach of this Agreement and
shall entitle you to compensation from the Company in the same amount and on the
same terms as you would be entitled hereunder if you had terminated your
employment for Good Reason following a Change in Control, except that for
purposes of implementing the foregoing, the date on which any such succession
becomes effective shall be deemed the Date of Termination. As used in this
Agreement, "Company" shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

    (B)  This Agreement shall inure to the benefit of and be enforceable by your
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If you should die while any amount would
still be payable to you hereunder if you had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to your devisee, legatee or other designee or, if there
is no such designee, to your estate.

6.  Confidential Information. You shall hold in fiduciary capacity for the
benefit of the Company or its subsidiaries all secret or confidential
information, knowledge or data relating to the Company, the subsidiaries and
their respective businesses, which shall have been obtained during your
employment by the Company or its subsidiary and which shall not be public
knowledge (other than by acts by you or your representatives in violation of
this Agreement). After termination of your employment with the Company or its
subsidiaries, you shall not, without prior written consent of the Company or its
subsidiaries, communicate or divulge any such information, knowledge or data to
anyone other than the Company or its subsidiaries or those designated by them.
The preceding two sentences shall not apply with respect to any information you
are required to disclose pursuant to a valid and effective subpoena or order
issued by a court of competent jurisdiction or with respect to any information
you are reasonably required to disclose in enforcing the terms of this
Agreement. In no event shall an asserted violation of this Section 6 constitute
a basis for deferring or withholding any amounts otherwise payable to you under
this Agreement, nor will any asserted violation of this Section 6 relieve you of
your responsibilities under this Agreement.

7.  Agreement Not to Compete. You agree that for a period of one year following
the Date of Termination, you will not engage, directly or indirectly, whether as
a principal, agent, distributor, representative, consultant, employee, partner,
stockholder, limited partner or other investor (other than an investment of not
more than two percent (2%) of the stock or equity of any corporation the capital
stock of which is publicly traded) or otherwise, in the same or a substantially
similar business as that conducted and carried on by the Company or any of its
subsidiaries and being directly competitive with the Company or any of its
subsidiaries on the Date of Termination or at any time during such one-year
period.

8.  Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
address set forth on the first page of this Agreement with respect to the
Company and on the signature page with respect to you, provided that all notices
to the Company shall be directed to the attention of the President of the
Company, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon receipt.

9.  Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is agreed to in writing
and signed by you and such officer as may be specifically designated by the
Board. No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any conditions or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. Further, the validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Connecticut. All references to sections of the Code or Exchange Act shall be
deemed also to refer to any successor provisions to such sections. Any payments
provided for hereunder shall be paid net of any applicable withholding required
under federal, state or local law.

10.  Integration. This Agreement contains the entire agreement of the parties
hereto and supersedes all previous agreements between the parties, written or
oral, express or implied, covering the subject matter hereof.

11.  Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

12.  Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

    If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to the Company the enclosed copy of this letter which will then
constitute our agreement on this subject.



 

Sincerely,



Gerber Scientific, Inc.      

By: /s/ Marc T. Giles      
Marc T. Giles
President and Chief Executive Officer




Agreed to this      1     day of     March     , 2005


By: /s/ Jay Zager                                
Jay Zager, Senior Vice President
and Chief Financial Officer
83 Gerber Road West
South Windsor, CT 06074
Address of Executive
